DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. Timm fully anticipates the amended features related to a separation and removability of the electronics (drive etc.) from the shaft and its activation features.
Election/Restrictions
Claims 43-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (mechanical end effector), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/22 (election of Species D, ultrasonic blade, without traverse).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “active feature”, “activation feature”, “drive feature” in claims 21, 36-37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 28 is objected to because of the following informalities:  1) Claim 28 depends on cancelled claim 27.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1) Regarding Claim 28, “the control zone” lacks clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claims 21-22, 24, 26, 28, 33-38, 40-42, 45 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 20120116394 by Timm.

Regarding claim 21, Timm teaches a kit for a surgical instrument, comprising: 
an end effector including an active feature configured to operate on a tissue (see annotated Fig. 11A-11B: end effector 2112); 
a shaft assembly defining a longitudinal axis and extending from a proximal end portion to a distal end portion, wherein the end effector is configured to distally extend from the distal end portion (see annotated Fig. 11A-11B: shaft assembly 2110/2114/2130); 
a body removably coupled with the shaft assembly in a connected state and separated from the shaft assembly in a disconnected state, wherein the body defines a shaft socket configured to receive the proximal end portion of the shaft assembly (see annotated Fig. 11A-11B: removable body 2120/2122 which accepts proximal shaft 2118), wherein the body comprises a drive feature configured to drive operation of the active feature of the effector, wherein the drive feature includes at least one of an ultrasonic drive feature or a mechanical drive feature (Fig. 4: ultrasonic drive transducer 220); and 
an activation feature positioned on the shaft assembly configured to selectively activate the drive feature of the body in the connected state (see annotated Fig. 11A-11B, where the button is shown, same as in Fig. 10 for button 407; Also, trigger 2114 is an activation feature as well, see par. 58);
 wherein the shaft socket and the proximal end portion of the shaft assembly  are configured to communicate activation of the drive feature therethrough to selectively drive operation of the active feature of the effector in the connected state, and -4-Serial No. 16/779,752wherein the proximal end portion of the shaft assembly is configured to be removed from the socket to separate the activation feature from the drive feature in the disconnected state (e.g. par. 56-59, Fig. 4, 11A-11B: the electrical components of the device, including control module/drive are placed inside the body 2130, same as the transducer 220 of Fig. 4, and when the shaft is connected to the body, there’s electrical communication between the electronics of the body and the mechanical and activation features of the shaft).

	Regarding claim 36, Timm discloses a kit for a surgical instrument comprising: 
	an end effector including an ultrasonic blade configured to operate on a tissue (see annotated Fig. 11A-11B: end effector 2112);  
	a shaft assembly having a proximal end portion and a distal end portion, wherein the end effector is configured to extend from the distal end portion of the shaft assembly (see annotated Fig. 11A-11B: shaft assembly 2110/2114/2130)-6-Serial No. 16/779,752; 
	a body removably coupled with the shaft assembly, wherein the body defines a shaft socket configured to receive the proximal end portion of the shaft assembly (see annotated Fig. 11A-11B: removable body 2120/2122 which accepts proximal shaft 2118), wherein the body comprises an ultrasonic transducer configured to drive operation of the ultrasonic blade of the effector, wherein the body defines a pistol grip configured to be grasped by a hand during operation of the end effector (Fig. 4: ultrasonic drive transducer 220; Fig. 11A-11B: the body includes pistol grip 2122); and 
	an activation feature positioned on the shaft assembly and configured to selectively activate the ultrasonic transducer of the body (see annotated Fig. 11A-11B, where the button is shown, same as in Fig. 10 for button 407; Also, trigger 2114 is an activation feature as well, see par. 58);
 	wherein the shaft socket and the proximal end portion of the shaft assembly are configured to communicate activation of the ultrasonic transducer therethrough to drive operation of the ultrasonic blade of the effector, wherein the at least one activation feature is positioned relative to the pistol grip such that the activation feature is positioned for engagement by the hand that grasps the pistol grip (e.g. par. 56-59, Fig. 4, 11A-11B: the electrical components of the device, including control module/drive are placed inside the body 2130, same as the transducer 220 of Fig. 4, and when the shaft is connected to the body, there’s electrical communication between the electronics of the body and the mechanical and activation features of the shaft; All activation buttons/triggers are “positioned for engagement” with a hand that grasps the pistol grip).
  
	Regarding Claim 37, Timm discloses a kit for a surgical instrument, comprising: 	an end effector including an active feature configured to operate on a tissue (see annotated Fig. 11A-11B: end effector 2112); 
	a shaft assembly defining a longitudinal axis and having a proximal end portion and a distal end portion, wherein the end effector is configured to extend from the distal end portion of the shaft assembly (see annotated Fig. 11A-11B: shaft assembly 2110/2114/2130); and 
	a body removably coupled with the shaft assembly, wherein the body defines a shaft socket configured to receive the proximal end portion of the shaft assembly (see annotated Fig. 11A-11B: removable body 2120/2122 which accepts proximal shaft 2118), wherein the body comprises a drive feature configured to drive operation of the active feature of the effector (Fig. 4: ultrasonic drive transducer 220; Fig. 11A-11B: the body includes pistol grip 2122); 
	an activation feature positioned on the shaft assembly and configured to selectively activate the drive feature of the body, wherein the shaft socket and the proximal end portion are configured to communicate activation of the drive feature therethrough to drive operation of the active feature of the effector (e.g. par. 56-59, Fig. 4, 11A-11B: the electrical components of the device, including control module/drive are placed inside the body 2130, same as the transducer 220 of Fig. 4, and when the shaft is connected to the body, there’s electrical communication between the electronics of the body and the mechanical and activation features of the shaft); 	
	wherein the activation feature includes a rotatable member configured to rotate about an activation axis and in an activation plane, wherein the activation axis is perpendicular to the longitudinal axis and the activation plane is parallel to the longitudinal axis (trigger 2114 is pivotable around an axis that is perpendicular to longitudinal axis of the shaft, that goes through the sides of the pistol grip).


    PNG
    media_image1.png
    710
    813
    media_image1.png
    Greyscale

	Regarding claim 22, Timm teaches the kit of claim 21, wherein the body defines a pistol grip configured to be grasped by a hand, wherein the activation feature is positioned relative to the pistol grip such that the activation feature is positioned for engagement by the hand that grasps the pistol grip (Fig. 11A-11B: pistol grip 2122)
	Regarding claim 24, Timm teaches the kit of claim 21, wherein the activation feature includes an activation button positioned on the body (when the two parts are connected, the activation buttion of Fig. 11B is “on the body”).
	Regarding claim 26, Timm teaches the kit of claim 21, wherein the actuation feature includes a pivoting trigger pivotable about an axis transverse to the longitudinal axis of the shaft assembly (Fig. 11A-11B: trigger 2114 is pivotable about an axis transverse to the device and the longitudinal axis of the shaft).
	Regarding claim 28, Timm teaches the kit of claim 27, wherein the body defines a pistol grip configured to be grasped by a hand, wherein the control zone is positioned relative proximal to the pistol grip such that the control zone is positioned for engagement by the hand that grasps the pistol grip (the activation features can be reached by a hand that grasps the pistol grip).
	Regarding claim 33, Timm teaches the kit of claim 21, wherein the shaft assembly includes an arm having a proximal arm end, wherein the activation feature includes an activation button positioned at the proximal arm end of the arm (the proximal portion of the shaft assembly, which extends to trigger 2114 and include the activation feature, see Fig. 11A-11B).
	Regarding claim 34, Timm teaches the kit of claim 21, wherein the shaft assembly includes a knob configured to rotate the shaft of the shaft assembly (Fig. 4, par. 34, 41: knob 222 can be used to rotate shaft around pivot 224).
	Regarding claim 35, Timm teaches the kit of claim 21, wherein the active feature of the end effector is an ultrasonic blade (abstract: ultrasonic blade).
	Regarding claim 41, Timm teaches the kit of claim 21, wherein the drive feature includes an ultrasonic drive feature (see annotated Fig. 11A-11B: end effector 2112 is ultrasonic).
	Regarding claim 42, Timm teaches the kit of claim 41, wherein the ultrasonic drive feature includes an ultrasonic transducer (Fig. 4: ultrasonic transducer 220).
	Regarding claim 45, Timm teaches the kit of claim 39, wherein the rotatable member is a paddle (trigger 2114).

	Regarding claim 36, Timm discloses a kit for a surgical instrument comprising: 
	an end effector including an ultrasonic blade configured to operate on a tissue (see annotated Fig. 11A-11B: end effector 2112);  
	a shaft assembly having a proximal end portion and a distal end portion, wherein the end effector is configured to extend from the distal end portion of the shaft assembly (see annotated Fig. 11A-11B: shaft assembly 2110/2114/2130)-6-Serial No. 16/779,752; 
	a body removably coupled with the shaft assembly, wherein the body defines a shaft socket configured to receive the proximal end portion of the shaft assembly (see annotated Fig. 11A-11B: removable body 2120/2122 which accepts proximal shaft 2118), wherein the body comprises an ultrasonic transducer configured to drive operation of the ultrasonic blade of the effector, wherein the body defines a pistol grip configured to be grasped by a hand during operation of the end effector (Fig. 4: ultrasonic drive transducer 220; Fig. 11A-11B: the body includes pistol grip 2122); and 
	an activation feature positioned on the shaft assembly and configured to selectively activate the ultrasonic transducer of the body (see annotated Fig. 11A-11B, where the button is shown, same as in Fig. 10 for button 407; Also, trigger 2114 is an activation feature as well, see par. 58);
 	wherein the shaft socket and the proximal end portion of the shaft assembly are configured to communicate activation of the ultrasonic transducer therethrough to drive operation of the ultrasonic blade of the effector, wherein the at least one activation feature is positioned relative to the pistol grip such that the activation feature is positioned for engagement by the hand that grasps the pistol grip (e.g. par. 56-59, Fig. 4, 11A-11B: the electrical components of the device, including control module/drive are placed inside the body 2130, same as the transducer 220 of Fig. 4, and when the shaft is connected to the body, there’s electrical communication between the electronics of the body and the mechanical and activation features of the shaft; All activation buttons/triggers are “positioned for engagement” with a hand that grasps the pistol grip).
  
	Regarding Claim 37, Timm discloses a kit for a surgical instrument, comprising: 	an end effector including an active feature configured to operate on a tissue (see annotated Fig. 11A-11B: end effector 2112); 
	a shaft assembly defining a longitudinal axis and having a proximal end portion and a distal end portion, wherein the end effector is configured to extend from the distal end portion of the shaft assembly (see annotated Fig. 11A-11B: shaft assembly 2110/2114/2130); and 
	a body removably coupled with the shaft assembly, wherein the body defines a shaft socket configured to receive the proximal end portion of the shaft assembly (see annotated Fig. 11A-11B: removable body 2120/2122 which accepts proximal shaft 2118), wherein the body comprises a drive feature configured to drive operation of the active feature of the effector (Fig. 4: ultrasonic drive transducer 220; Fig. 11A-11B: the body includes pistol grip 2122); 
	an activation feature positioned on the shaft assembly and configured to selectively activate the drive feature of the body, wherein the shaft socket and the proximal end portion are configured to communicate activation of the drive feature therethrough to drive operation of the active feature of the effector (e.g. par. 56-59, Fig. 4, 11A-11B: the electrical components of the device, including control module/drive are placed inside the body 2130, same as the transducer 220 of Fig. 4, and when the shaft is connected to the body, there’s electrical communication between the electronics of the body and the mechanical and activation features of the shaft); 	
	wherein the activation feature includes a rotatable member configured to rotate about an activation axis and in an activation plane, wherein the activation axis is perpendicular to the longitudinal axis and the activation plane is parallel to the longitudinal axis (trigger 2114 is pivotable around an axis that is perpendicular to longitudinal axis of the shaft, that goes through the sides of the pistol grip).
Regarding Claim 38, Timm discloses the kit of claim 37, wherein the shaft assembly includes an articulation section configured to deflect the end effector relative to away from the longitudinal axis of the shaft, wherein selective rotation of the rotatable member is configured to the at least one articulation feature includes a ring rotatable about the longitudinal axis to activate articulation of the articulation section and deflect the end effector relative to the longitudinal axis.
Regarding Claim 40, Timm discloses the kit of claim 37, wherein the active feature of the end effector is an ultrasonic blade (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Timm, as applied to Claim 21, in view of US 8,574,263 to Mueller.

Regarding claim 25, Timm teaches the kit of claim 21, yet does not explicitly disclose that the actuation feature includes a control dial that is rotatable about an axis transverse to the longitudinal axis of the shaft assembly. However, Mueller teaches an analogous surgical device wherein an actuation feature includes a control dial that is rotatable about an axis transverse to the longitudinal axis of the shaft assembly (Fig. 1, 4:59-67: dials 42a and 42b are used to articulate the end effector). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to incorporate a dial rotatable about an axis transverse to the longitudinal axis of the shaft assembly in a device according to the teachings of Timm, as taught by Mueller, in order to predictably articulate the end effector and allow for enhanced maneuverability of the end effector.
Regarding claim 29, Timm teaches the kit of claim 21, yet does not explicitly disclose that the shaft assembly includes an articulation section configured to deflect the end effector away from the longitudinal axis-5-Serial No. 16/779,752, wherein the at least one activation feature includes a ring configured to activate the articulation section of the shaft. However, Mueller teaches an analogous surgical device wherein the shaft assembly includes an articulation section configured to deflect the end effector away from the longitudinal axis-5-Serial No. 16/779,752, wherein the at least one activation feature includes a ring configured to activate the articulation section of the shaft (Fig. 1, 4:59-67: dials 42a, 42b, 42c are used to articulate/deflect the end effector). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to incorporate a dial rotatable about an axis transverse to the longitudinal axis of the shaft assembly in a device according to the teachings of Timm, as taught by Mueller, in order to predictably articulate the end effector and allow for enhanced maneuverability of the end effector.
	Regarding Claim 30, Timm as modified by Mueller in Claim 29 teaches the kit of claim 29, wherein the ring is rotatable about the longitudinal axis to activate articulation of the articulation section, wherein the ring is configured to rotate in a first annular direction to activate the drive feature in the body to deflect the end effector in a first lateral direction away from the longitudinal axis, wherein the ring is configured to rotate in a second annular direction to activate the drive feature in the body to deflect the end effector in a second lateral direction away from the longitudinal axis (Fig. 1, 4:59-67: dials 42a, 42b, 42c are used to articulate/deflect the end effector).

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                             
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792